PER CURIAM
In this consolidated appeal, defendant appeals three judgments of conviction for second-degree criminal trespass, ORS 164.245. Each of the judgments contains a $255 driving under the influence of intoxicants (DUII) conviction fee under ORS 813.020. On appeal, defendant challenges the imposition of the DUII conviction fees, which we address below. We reject without discussion defendant’s first assignment of error.
Defendant contends that the trial court erred in imposing in each judgment a $255 DUII conviction fee because defendant was not convicted of any DUII crime. The state concedes that the trial court erred in imposing those amounts, based on our decision in State v. Williams, 280 Or App 631, 380 P3d 1225, rev den, 360 Or 604 (2016). We agree and accept the state’s concession. In each of the three judgment forms here, there is a pre-typed $255 DUII conviction fee with a box next to it followed by the word “waived.” The box for “waived” is not checked in the judgments. As we explained in Williams, which addressed the same judgment form, “ [r] egardless of the fact that it is a form, and perhaps a not clear one, it is a form of judgment with a money award [, which is] a legal document with potential financial consequences to defendant.” 280 Or App at 632. Accordingly, we reverse the portion of the judgments that impose a $255 DUII conviction fee.
Portion of judgments imposing a $255 DUII conviction fee reversed; otherwise affirmed.